Citation Nr: 1226107	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  06-26 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1963 to February 1966 and March 1974 to September 1978.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran now resides in Georgia, so the matter is now handled by the RO in Atlanta, Georgia.   

In April 2011 and December 2011, the Board remanded this claim for additional development.  Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to TDIU.  Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the April 2011 Remand, the RO was instructed to provide the Veteran with a letter satisfying the duty to notify provisions with respect to his claim of entitlement to TDIU.  There is no copy of a notice letter in the claims file, or in Virtual VA.  A remand is necessary to send the Veteran a letter meeting VCAA requirements for his claim of entitlement to TDIU.

The Veteran was afforded a VA examination in January 2012.  The examiner stated that the Veteran's cervical spine should not preclude him from light duty or sedentary employment, to include pizza delivery, working in an animal shelter, or a machine shop, however strenuous physical employment is limited.  The Board notes, however, that VA examiners from August 2003 and November 2004 stated the Veteran could not hold his head in one position, such as working at a computer, and the November 2004 examiner stated the Veteran should not drive due to his limited ability to rotate his neck.  The Board finds that an addendum opinion is necessary to reconcile these conflicting opinions.

Additionally, in the December 2011 Remand, after the examination was conducted and an opinion obtained, the RO was to issue a decision as to whether TDIU was warranted.  If the claim was denied, the Veteran was to be provided with a supplemental statement of the case.  As stated previously, evidence indicates the Veteran was afforded a VA examination in January 2012.  However, there is no subsequent rating decision or supplemental statement of the case located in the claims file or on Virtual VA.

When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c).  Under the circumstances, this matter must be returned to the RO for the issuance of a supplemental statement of the case addressing the issue of entitlement to TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must provide the Veteran with a letter satisfying the duty to notify provision with respect to his claim of entitlement to TDIU.  A copy should be placed in the Veteran's file.

2.  Obtain and associate with the claims file any updated VA or private treatment records.

3.  Obtain an addendum opinion to the January 2012 VA examination.  If deemed necessary, afford the Veteran a VA examination to evaluate the impact his service-connected disabilities have on his employability.  The examiner must review the claims file and should note that review in the report.  

The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability), less likely as not (i.e. less than 50 percent), or more likely than not (i.e. greater than 50 percent) that the Veteran's service-connected disabilities (residuals of a neck injury posttraumatic arthritis, hypertension, and radiculopathy of the right upper extremity), either singularly or jointly and without consideration of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  The examiner should consider such factors as the Veteran's education level, special training, and work experience. 

In offering any opinion, the examiner should consider all the evidence of record, to include the lay statements submitted by or behalf of the Veteran.  The rationale for any opinion offered should be provided.

The examiner should specifically attempt to reconcile the opinion with all other opinions of record, including the August 2003 and November 2004 VA examiner opinions stating that the Veteran could not hold his head in one position, such as working at a computer, and that he should not drive due to his limited ability to rotate his neck.  

4.  After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate the claim.  If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

